Title: The Examination (concluded) Number XVIII, [8 April 1802]
From: Hamilton, Alexander,“Lucius Crassus”
To: 


The Examination. (concluded)  
Number XVIII.
[New York, April 8, 1802]
In order to cajole the people, the Message abounds with all the common-place of popular harrangue, and prefers claims of merit, for circumstances of equivocal or of trivial value. With pompous absurdity are we told of the “multiplication of men, susceptible of happiness,” (as if this susceptibility were a privilege peculiar to our climate) “habituated to self-government, and valuing its blessings above all price.” Fortunate will it be, if the present favorites of the people, do not, before their reign is at an end, transform those blessings into curses, so serious and heavy, as to make even Despotism a desirable refuge from the Elysium of Democracy.
In a country, the propensities of which are opposed even to necessary burdens, an alarm is attempted to be excited about the general tendency of Government, “to leave to labor the smallest portion of its earnings, on which it can subsist, and to consume the residue of what it was instituted to guard.” It might have been well, to have explained whether it is the whole of the earnings of labor, which government is instituted to guard, or only the residue after deducting what is necessary to enable it to fulfil the duty of protection. Representatives who share with their constituents in an excessive jealousy of Executive abuses, are cantingly admonished to “circumscribe discretionary powers over money,” though they are known to be already so limited, as that the Executive, even on the prospect of a rupture with a foreign power, would not possess the means of obtain[in]g intelligence the most necessary for the proper direction of its measures. That the new administration has not boldly invaded the laws and withheld the funds applicable to the payment of principal and interest of the public debt, is fastidiously proclaimed as evidence that “the public faith has been exactly maintained.” The praise of a spirit of economy is attempted to be gained, by the suppression of a trifling number of officers, (a majority of whom had become unnecessary by the mere change of circumstances) and by declaiming, with affectation, against “the multiplication of officers and the increase of expense.” The proposition to reduce our insignificant military establishment (the actual number of troops probably not exceeding that which is intended to be retained) cannot be suggested, without tickling our ears with the trite but favorite maxim, that “a standing army ought not to be kept up in time of peace.” To make a display of concern for their prosperity—agriculture, manufactures, commerce and navigation are introduced among the pageants of the piece; but, except as “to protection from casual embarrassments,” we are sagaciously informed that these “Great Pillars of our prosperity, ought to be left to take care of themselves.” The carrying trade, however, seems to engage more solicitude; no doubt that we may be terrified by the expectation of future evils, from a much traduced instrument,
   The Treaty with Great Britain
 which in time past, has done nothing but good, in spite of the gloomy predictions of patriotic seers.
Such are the minor features of this curious performance. Had these been its only blemishes, a regard to national reputation would have forbidden a comment; but connected as they are with schemes of innovation replete with great present mischief, and still greater future danger; designed as they are to varnish over projects which threaten to precipitate our nation from an enviable height of prosperity to that low and abject state, from which it was raised by the establishment and wise administration of our present government—they become intitled to notice as additional indications of character and disposition.
The merits of the Message have now been pretty fully discussed; but before it is dismissed, it may be useful to take a view of it in another and a different light as one link in a chain of testimony, which the force of circumstances, at every step of the new administration, extorts from them, in favor of their predecessors.
The President, on the threshhold of office, at the first opportunity of speaking to his constituents, in his very inaugural speech; full of a truth, which the most rancorous prejudice cannot obscure, and not sufficiently reflecting on the inferences which would be drawn, proclaims aloud to the world, that a government, which he had disapproved in its institution and virulently opposed in its progress, was in The Full Tide of Successfull Experiment. In the last address he again unconsciously becomes the panygerist of those whom he seeks to depreciate. The situation in which (humanly speaking) we have been preserved by the prudent and firm councils of the preceding administrations, amidst the revolutionary and convulsive throes, amidst the desolating conflicts of Europe, is there a theme of emphatic gratulation. It shall not be forgotten, as the solitary merit of the address, that we are reminded of the gratitude due to heaven for the blessings of this situation. Amidst the spurious symptoms of a spirit of reform, it is consoling to observe one, which, in charity, ought to be supposed genuine. But it would not have diminished our conviction of its sincerity, if the instruments of Providence in the accomplishment of the happy work, had not been entirely overlooked; since this would have been evidence of a willingness to acknowledge and retract error—to make reparation for injury. But tho’ they have been overlooked by the Message, the American people ought never for a moment to forget them. Their efforts and their struggles, their moderation and their energy, their care and their foresight; the mad and malignant opposition of their political adversaries; the charges of pusillanimity and perfidy lavished on the Declaration of neutrality; the resistance to measures for avoiding a rupture with Great Britain; the attempt to rush at once into reprisals; the cry for war with the enemies of France, as the enemies of Republican liberty; all these things should be forever imprinted on the memory of a just and vigilant nation. And in recollecting them, they should equally recollect that the opposers of the salutary plans to which they are so much indebted, were and are the zealous partizans of the present Head of our Government; who have at all times submitted to his influence and implicitly obeyed his nod; who never would have pursued with so much vehemence the course they did, had they known it to be contrary to the views of their Chief: nor should it be forgotten that this Chief in the negociation with the British Minister, conducted by him as Secretary of State, acted precisely as if it had been his design to widen, not to heal the breach between the two countries; that he at first objected to the Declaration of neutrality; was afterwards reluctantly dragged into the measures connected with it; was believed by his friends not to approve the system of conduct, of which he was the official organ; was publicly and openly accused by the then agent of the French Republic with duplicity and deception, with having been the first to inflame his mind with ill impressions of the principles and views of leading characters in our Government, not excepting the revered Washington; that this Chief, at a very critical period of our affairs in reference to the war of Europe, withdrew from the direction of that department peculiarly charged with the management of our foreign relations, evidently to avoid being more deeply implicated in the consequences of the position, which had been assumed by the Administration; but on the hollow pretence of a dislike to public life and a love of philosophic retirement. Citizens of America—mark the sequel and learn from it instruction! You have been since agitated to the center, to raise to the first station in your Government, the very man who, at a conjuncture when your safety and your welfare demanded his stay, early relinquished a subordinate, but exalted and very influential post, on a pretence as frivolous as it has proved to be insincere! Was he, like the virtous Washington, forced from a beloved retreat, by the unanimous and urgent call of his country? No: he stalked forth the Champion of Faction, having never ceased in the shade of his retreat, by all the arts of intrigue, to prepare the way to that elevation, for which a restless ambition impatiently panted.
The undesigned eulogy of the men, who have been slandered out of the confidence of their fellow-citizens, has not been confined to the situation of the country, as connected with the war of Europe. In the view given of the very flourishing state of our finances, the worst of the calumnies against those men is refuted, and it is admitted, that in this article of vital importance to the public welfare, their measures have been provident and effectual beyond example. To the charge of a design to saddle the nation with a perpetual debt, a plain contradiction is given by the concession, that the provisions which have been made for it are so ample, as even to justify the relinquishment of a part no less considerable than the whole of the internal revenue. The same proposal testifies the brilliant success of our fiscal system generally; and that it is more than equal to all that has been undertaken, to all that has been promised to the nation.
The report of the Secretary of the Treasury, as published, confirms this high commendation of the conduct of the former administrations. After relieving each state from the burden of its particular debt, by assuming the payment of it on account of the United States, in addition to the general debt of the nation; after settling the accounts between the states relatively to their exertions for the common defence in our revolutionary war, and providing for the balances found due to such of them as were creditors; after maintaining with complete success, an obstinate and expensive war with the Indian tribes; after making large disbursements for the suppression of two insurrections against the Government; after liberal contributions to the Barbary powers to induce them to open to our merchants the trade of the Mediterranean; after incurring a responsibility for indemnities to a large amount, due to British merchants, in consequence of infractions of the Treaty of peace by some of the states; after heavy expenditures for creating and supporting a navy and for other preparations, to guard our independence and territory against the hostilities of a foreign nation; after  the accomplishment of all these very important objects, it is now declared to the United States by the present head of the Treasury, by the confidential minister of the present Chief Magistrate, the most subtil and implacable of the enemies of the former administrations, “That the actual revenues of the Union are sufficient, to defray all the expences civil and military of Government, to the extent authorised by existing laws, to meet All the Engagements of the United States; and to discharge in fifteen years and a half, The Whole of Our Public Debt”—foreign as well as domestic, new as well as old. Let it be understood, that the revenues spoken of were all provided under the two first administrations; and that the “existing laws” alluded to, were all passed under the same administrations; consequently, that the revenues had not been increased, nor the expences diminished by the men who now hold the reins: and then let it be asked, whether so splendid a result does not reflect the highest credit on those, who in times past, have managed the affairs of the Nation? Does not the picture furnish matter not only for consolation, but even for exultation to every true friend of his country? And amidst the joy which he must feel in the contemplation, can he be so unjust as to refuse the tribute of commendation to those, by whose labors his country has been placed on so fair an eminence? Will he endure to see any part of the fruits of those labors blasted or hazarded, by a voluntary surrender of any portion of the means which are to insure the advantages of so bright a prospect?
In vain will envy or malevolence reply, “The happy situation in which we are placed is to be attributed not to the labors of those who have heretofore conducted our affairs, but to an unforeseen and unexpected progress of our country.” Candor and truth will answer—Praise is always due to public men who take their measures in such a manner as to derive to the nation the benefit of favorable circumstances which are possible, as well as of those which are foreseen. If proportionate provision had not been made, concurrently with the progress of our national resources, the effect of them would not have been felt as to the past, and would not have been matured as to the future.

But why should it be pretended that this progress was not anticipated? In past experience there were many data for calculation. The ratio of the increase of our population had been observed and stated; the extent and riches of our soil were known; the materials for commercial enterprize were no secret; the probable effect of the measures of the government to foster and encourage navigation, trade and industry, was well understood; and especially, the influence of the means, which were adapted to augment our active capital, and to supply a fit and adequate medium of circulation, towards the increase of national wealth, was declared and insisted upon, in official reports. Though adventitious circumstances may have aided the result, it is certain, that a penetrating and comprehensive mind could be at no loss to foresee a progress of our affairs, similar to what has been experienced. Upon this anticipation the assumption of the state debts, and other apparently bold measures of the government were avowedly predicated, in opposition to the feeble & contracted views of the Little Politicians, who now triumph in the success of their arts, and enjoy the benefits of a policy, which they had neither the wi[s]dom to plan nor the spirit to adopt—idly imagining that the cunning of a demagogue and the talents of a statesman are synonymous. Consummate in the paltry science of courting and winning popular favor, they falsely infer that they have the capacity to govern, and they will be the last to discover their error. But let them be assured that the people will not long continue the dupes of their pernicious sorceries. Already, the cause of truth has derived this advantage from the crude essays of their Chief, that the film has been removed from many an eye. The credit of great abilities was allowed him by a considerable portion of those who disapproved his principles; but the short space of nine months has been amply sufficient to dispel that illusion; and even some of his most partial votaries begin to suspect, that they have been mistaken in the Object of Their Idolatry.
Lucius Crassus.
 